             Case 2:19-cr-00222-KJD-BNW Document 25 Filed 05/29/20 Page 1 of 3



 1   RICHARD A. WRIGHT, ESQUIRE
     Nevada Bar No. 886
 2   RUSSELL E. MARSH
     Nevada Bar No. 11198
 3   WRIGHT MARSH & LEVY
     300 S. Fourth Street
 4   Suite 701
     Las Vegas, NV 89101
 5   (702) 382-4004
     (702) 382-4800 (Fax)
 6   rick@wmllawlv.com
     Attorneys for Defendant Bradford
 7
 8
                                   UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,           )
                                         )                 CASE NO. 2:19-CR-000222-KJD-BNW
12         Plaintiff,                    )
                                         )
13                 vs.                   )
                                         )
14   LANCE K. BRADFORD,                  )
                                         )
15         Defendant,                    )
     ____________________________________)
16
                  STIPULATION AND ORDER TO ALLOW DEFENDANT BRADFORD
17                          TO OBTAIN A PASSPORT AND TRAVEL
18           IT IS HEREBY STIPULATED and AGREED by and between the United States of America,
19   by and through NICHOLAS TRUTANICH, United States Attorney, and STEVEN W. MYHRE,
20   Assistant United States Attorney, and Defendant LANCE K. BRADFORD, by and through his
21   counsel, RICHARD A. WRIGHT, ESQUIRE, that the conditions of Mr. Bradford’s Pretrial Release
22   be modified to allow him to obtain his passport and travel to Caribbean for up to ten days in July
23   2020.
24           1.      On September 3, 2019, Mr. Bradford appeared pursuant to a Summons, and was
25   released on a PR Bond (ECF No.7). Mr. Bradford was ordered to surrender his passport and his
26   travel was restricted to the continental U.S. unless approved by Pretrial Services (Id. at 3).
27           2,      Mr. Bradford’s trial in this matter is currently set for November 16, 2020. (ECF No.
28   17).
            Case 2:19-cr-00222-KJD-BNW Document 25 Filed 05/29/20 Page 2 of 3



 1           3.      Mr. Bradford requests to travel to the Caribbean in 2020. He will need to retrieve his

 2   passport to travel out of the country.

 3           4.      The parties agree that the conditions of Mr. Bradford’s pretrial release be modified

 4   to allow him to obtain his passport and travel. Mr. Bradford is currently scheduled to travel to the

 5   Bahamas from July 7-14, 2020. Mr. Bradford requests access to his passport for those dates. He will

 6   return the passport to U.S. Pretrial Services when he returns to the United States.

 7           5.      Pretrial Services agrees with these changes in Mr. Bradford’s conditions of release.

 8   Mr. Bradford’s Pretrial Services Officer Jessie Moorehead has reviewed and approved this

 9   stipulation and Order.

10           6.      The parties agree that all other conditions of Mr. Bradford’s release will remain in

11   full force and effect.

12           Dated this 28th day of May, 2020.
13                                                          Respectfully submitted,
14   WRIGHT MARSH & LEVY                                    NICHOLAS TRUTANICH
                                                            UNITED STATES ATTORNEY
15
16   BY /s/ Russell E. Marsh                                BY /s/ Steven W. Myhre
       RUSSELL E. MARSH, ESQUIRE                              STEVEN W. MYHRE
17     Attorneys for Defendant Bradford                       Assistant U.S. Attorney
18
19
20
21
22
23
24
25
26
27
28


                                                       2
           Case 2:19-cr-00222-KJD-BNW Document 25 Filed 05/29/20 Page 3 of 3



 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2
 3
     UNITED STATES OF AMERICA,           )
 4                                       )               CASE NO. 2:19-CR-000222-KJD-BNW
           Plaintiff,                    )
 5                                       )
                   vs.                   )
 6                                       )
     LANCE K. BRADFORD,                  )
 7                                       )
           Defendant,                    )
 8   ____________________________________)
 9
10                                                ORDER
11          Based on the Stipulation between the Defendant, Lance K. Bradford and the Government,
12   through counsel, and good cause appearing,
13          IT IS HEREBY ORDERED that the conditions of Defendant Bradford’s pretrial release
14   be modified as follows:
15          1.     Mr. Bradford may travel to the Caribbean for up to ten days in July 2020.
16          2.     Mr. Bradford will obtain his passport from U.S. Pretrial Services within one week
17                 prior to his travel. U.S. Pretrial Services will provide the passport to him for the
18                 purpose of this travel. Mr. Bradford will provide his passport to Pretrial Services
19                 within two business days of his return to the United States.
20          3.     All other conditions of Pretrial Supervision remain in effect.
21          IT IS SO ORDERED.
22                   May 29, 2020
            Dated: ____________________.
23
24
                                                  ELAYNA J. YOUCHAY
25                                                UNITED STATES MAGISTRATE JUDGE
26
27
28


                                                     3
